Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 1 of 11 Page ID #:1



  1    Russell S. Thompson, IV (Cal. Bar No. 325944)
  2    Thompson Consumer Law Group, PC
       5235 E. Southern Ave., D106-618
  3
       Mesa, AZ 85206
  4    Telephone: (602) 388-8898
  5
       Facsimile: (866) 317-2674
       rthompson@ThompsonConsumerLaw.com
  6    Attorneys for Plaintiff
  7
                             UNITED STATES DISTRICT COURT
  8
                            CENTRAL DISTRICT OF CALIFORNIA
  9
       Holly Sams,                               ) Case No. 5:20-cv-1896
  10
                                                 )
  11   Plaintiff,                                ) COMPLAINT AND             TRIAL      BY
  12                                             ) JURY DEMAND
              vs.                                )
  13
                                                 )
  14   Premier Auto Credit,                      )
                                                 )
  15
       Defendant.                                )
  16

  17
                                     NATURE OF ACTION
  18          1.     Plaintiff Holly Sams (“Plaintiff”) brings this action against Defendant
  19
       Premier Auto Credit (“Defendant”) pursuant to the Telephone Consumer
  20

  21   Protection Act (“TCPA”), 47 U.S.C. § 227, and the Rosenthal Fair Debt Collection
  22
       Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
  23

  24                       JURISDICTION, STANDING, AND VENUE
  25
              2.     This Court has jurisdiction pursuant to 47 U.S.C. § 227(b)(3), 28
  26
       U.S.C. § 1331, and 28 U.S.C. § 1367.
  27

  28




                                             Complaint - 1
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 2 of 11 Page ID #:2



  1           3.     “[A]llegations of nuisance and invasion of privacy in TCPA actions
  2
       are sufficient to state a concrete injury under Article III.” Hewlett v. Consol.
  3

  4    World Travel, Inc., 2016 WL 4466536, at *2 (E.D. Cal. Aug. 23, 2016) (“The
  5
       purpose and history of the TCPA thus suggest that Congress sought to curb the
  6

  7    ‘aggravation, nuisance, and invasion of privacy’ that plaintiff alleges here, which
  8
       resulted from defendant’s alleged use of an ATDS to call plaintiff despite
  9
       plaintiff’s repeated requests for those autodialed calls to stop.”).
  10

  11          4.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b),
  12
       where the acts and transactions giving rise to Plaintiff’s action occurred in this
  13

  14   district, where Plaintiff reside in this district, and where Defendant transacts
  15
       business in this district.
  16

  17
                     THE TELEPHONE CONSUMER PROTECTION ACT
  18          5.     Congress enacted the TCPA due to widespread concern over the
  19
       invasion of privacy caused by the proliferation of automatic and prerecorded phone
  20

  21   calls. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 745, 181 L. Ed. 2d
  22
       881 (2012).
  23

  24          6.     In enacting the TCPA, Congress found that “‘unrestricted
  25
       telemarketing . . . can be an intrusive invasion of privacy.’ In particular, Congress
  26
       reported, ‘many consumers are outraged over the proliferation of intrusive
  27

  28




                                              Complaint - 2
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 3 of 11 Page ID #:3



  1    nuisance calls to their homes.’” Id. (citing S.Rep. No. 102-178, at 4-5, reprinted in
  2
       1991 U.S.C.C.A.N. at 1972).
  3

  4          7.     The TCPA makes it unlawful for any person “to make any call (other
  5
       than a call made for emergency purposes or made with the prior express consent of
  6

  7    the called party) using any automatic telephone dialing system or an artificial or
  8
       prerecorded voice . . . to any telephone number assigned to a . . . cellular telephone
  9
       service . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).
  10

  11         8.     The TCPA gives a private right of action to individuals that allows for
  12
       both injunctive relief as well as monetary damages. Damages are calculated by the
  13

  14   greater of actual damages or $500 for each violation of the statute. 47 U.S.C. §
  15
       227(b)(3)(B).
  16

  17
             9.     Under the TCPA, subscribers of wireless service and customary users

  18   of a telephone number, who are called in violation of the TCPA, have standing to
  19
       bring a TCPA suit. See Lee v. Loandepot.com, LLC, 14-CV-01084-EFM, 2016
  20

  21   WL 4382786, at *4 (D. Kan. Aug. 17, 2016); In the Matter of Rules & Regulations
  22
       Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (F.C.C.
  23

  24   2015) (“‘called party’ is best understood to mean the subscriber to whom the dialed
  25
       wireless number is assigned because the subscriber is ‘charged for the call’ and,
  26
       along with a non-subscriber customary user, is the person whose privacy is
  27

  28   interrupted by unwanted calls.”).



                                               Complaint - 3
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 4 of 11 Page ID #:4



  1          10.    “If the court finds that the Defendant willfully or knowingly violated
  2
       this subsection” the court may “increase the amount of the award to an amount
  3

  4    equal to not more than 3 times the amount available under subparagraph (B) of this
  5
       paragraph.” 47 U.S.C. § 227(b)(3)(C).
  6

  7        THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
  8
             11.    “California has adopted a state version of the FDCPA, called the
  9
       Rosenthal Act.” Riggs v. Prober & Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012).
  10

  11         12.    Like the FDCPA, the purpose of the RFDCPA is to “prohibit debt
  12
       collectors from engaging in unfair or deceptive acts or practices in the collection of
  13

  14   consumer debts and to require debtors to act fairly in entering into and honoring
  15
       such debts, as specified in this title.” Cal. Civ. Code § 1788.1(b).
  16

  17
             13.    “The Rosenthal Act mimics or incorporates by reference the

  18   FDCPA’s requirements . . . and makes available the FDCPA’s remedies for
  19
       violations.” Riggs, 681 F.3d at 1100.
  20

  21         14.    “[A] plaintiff who recovers under the FDCPA is entitled to damages
  22
       under the corresponding section of the RFDCPA.” Costa v. Nat’l Action Fin.
  23

  24   Servs., 634 F. Supp. 2d 1069, 1077 (E.D. Cal. 2007).
  25
                                            PARTIES
  26
             15.    Plaintiff is a natural person who at all relevant times resided in the
  27

  28   State of California, County of San Bernadino, and City of Colton.



                                             Complaint - 4
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 5 of 11 Page ID #:5



  1             16.   Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
  2
                17.   Defendant is an entity who at all relevant times was engaged, by use
  3

  4    of the mails and telephone, in the business of attempting to collect a “consumer
  5
       debt” from Plaintiff as defined by Cal. Civ. Code § 1788.2(f).
  6

  7             18.   Defendant is a “debt collector” as defined by Cal Civ. Code §
  8
       1788.2(c).
  9

  10
                                   FACTUAL ALLEGATIONS

  11            19.   Plaintiff’s alleged obligation arises from a consumer credit transaction
  12
       in which the money, property, insurance or services that are the subject of the
  13

  14   transaction were incurred primarily for personal, family, our household purposes-
  15
       namely, a personal vehicle loan (the “Debt”).
  16

  17
                20.   Defendant, in the ordinary course of business, regularly, on behalf of

  18   itself, engages in acts or practices in connection with the collection of consumer
  19
       debts.
  20

  21            21.   Plaintiff is subscribed to a cellular telephone service and has been
  22
       assigned a wireless number (ending in 0150) in connection with such subscription.
  23

  24            22.   Sometime prior to February 2020, Defendant, in connection with the
  25
       collection of the Debt, began frequently calling Plaintiff’s wireless number
  26

  27

  28




                                              Complaint - 5
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 6 of 11 Page ID #:6



  1          23.    To the extent Defendant had Plaintiff’s prior express consent to place
  2
       calls to Plaintiff’s wireless number, Plaintiff orally revoked such consent during a
  3

  4    call on or around September 16, 2019.
  5
             24.    Because Defendant continued calling her and sending text messages,
  6

  7    Plaintiff replied to one of Defendant’s text messages on December 16, 2019,
  8
       demanding that Defendant stop contacting her.
  9

  10
             25.    Despite Plaintiff’s multiple demands, Defendant placed no less than

  11   14 calls to Plaintiff’s wireless number.
  12
             26.    During at least 14 of these calls, Defendant delivered a voicemail
  13

  14   message to Plaintiff’s wireless number using an artificial or prerecorded voice.
  15
             27.    Upon information and belief, the telephone calls identified above were
  16

  17
       placed to Plaintiff’s wireless number using an automatic telephone dialing system.
  18         28.    Defendant did not place any calls to Plaintiff’s wireless number for
  19
       emergency purposes.
  20

  21         29.    Defendant did not have Plaintiff’s prior express consent to make any
  22
       calls to Plaintiff’s wireless number.
  23

  24         30.    Upon information and belief, Defendant voluntarily placed the calls
  25
       identified above to Plaintiff’s wireless number.
  26
             31.    Upon information and belief, Defendant placed all calls to Plaintiff’s
  27

  28   wireless number under its own free will.



                                               Complaint - 6
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 7 of 11 Page ID #:7



  1          32.    Upon information and belief, Defendant had knowledge that it was
  2
       using an automatic telephone dialing system to place each of the calls identified
  3

  4    above.
  5
             33.    Upon information and belief, Defendant intended to use an automatic
  6

  7    telephone dialing system to place each of the calls identified above.
  8
             34.    Upon information and belief, Defendant maintains business records
  9
       that show all calls Defendant placed to Plaintiff’s wireless number, which may
  10

  11   reveal the existence of additional violations beyond those pleaded above.
  12
                                     COUNT I
  13
                        VIOLATION OF 47 U.S.C. § 227(b)(1)(A)(iii)
  14
             35.    Plaintiff repeats and re-alleges each factual allegation above.
  15

  16         36.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing telephone
  17
       calls to Plaintiff’s wireless number using an automatic telephone dialing system
  18

  19   after she revoked her consent to be called at that number.
  20
             37.    Defendant also violated 47 U.S.C. § 227(b)(1)(A)(iii) by placing
  21

  22
       telephone calls to Plaintiff’s wireless number using an artificial or pre-recorded

  23   voice after she revoked her consent to be called at that number.
  24
             38.    Furthermore, Defendant willfully and/or knowingly violated 47
  25

  26   U.S.C. § 227(b)(1)(A)(iii) by intentionally continuing to make such calls even after
  27
       Plaintiff revoked such consent.
  28
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:


                                             Complaint - 7
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 8 of 11 Page ID #:8



  1                a) Adjudging that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);
  2
                   b) Finding that Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii)
  3

  4                   were willful and/or knowing;
  5
                   c) Enjoining Defendant from placing any further telephone calls to
  6

  7                   Plaintiff in violation of the TCPA, pursuant to 47 U.S.C. §
  8
                      227(b)(3)(A);
  9
                   d) Awarding Plaintiff statutory damages in the amount of $500.00 per
  10

  11                  violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
  12
                   e) Awarding Plaintiff actual damages, pursuant to 47 U.S.C. §
  13

  14                  227(b)(3)(B);
  15
                   f) Awarding Plaintiff treble damages, pursuant to 47 U.S.C. § 227(b)(3);
  16

  17
                   g) Awarding Plaintiff pre-judgment and post-judgment interest as

  18                  permissible by law; and
  19
                   h) Awarding such other and further relief as the Court may deem just and
  20

  21                  proper.
  22
                                      COUNT II
  23                    VIOLATION OF CAL. CIV. CODE § 1788.11(e)
  24
             39.      Plaintiff repeats and re-alleges each factual allegation above.
  25

  26         40.      Defendant violated Cal. Civ. Code § 1788.11(e) by communicating,
  27
       by telephone, with Plaintiff with such frequency as to be unreasonable and to
  28
       constitute a harassment to Plaintiff under the circumstances.


                                                Complaint - 8
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 9 of 11 Page ID #:9



  1          WHEREFORE, Plaintiff prays for relief and judgment, as follows:
  2
                   a) Adjudging that Defendant violated Cal. Civ. Code § 1788.11(e);
  3

  4                b) Awarding Plaintiff statutory damages, pursuant to Cal. Civ. Code §
  5
                      1788.30(b), in the amount of $1,000.00 per Defendant;
  6

  7                c) Awarding Plaintiff actual damages, pursuant to Cal. Civ. Code §
  8
                      1788.30(a).
  9
                   d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
  10

  11                  this action pursuant to Cal. Civ. Code § 1788.30(c);
  12
                   e) Awarding Plaintiff pre-judgment and post-judgment interest as
  13

  14                  permissible by law; and
  15
                      Awarding such other and further relief as the Court may deem proper
  16

  17
                                      COUNT III
                          VIOLATION OF CAL. CIV. CODE § 1788.17
  18

  19         41.      Plaintiff repeats and re-alleges each factual allegation above.
  20
             42.      A debt collector violates Cal. Civ. Code § 1788.17 by failing to
  21

  22
       comply with § § 1692b-j of the FDCPA.

  23         43.      “[A]s any violation of the Rosenthal Act is a violation of the FDCPA,
  24
       Plaintiff’s claims under this cause of action are insufficiently supported as well.”
  25

  26   Miran v. Convergent Outsourcing, Inc., No. 316CV00692AJBJMA, 2017 WL
  27
       1410296, at *6 (S.D. Cal. Apr. 20, 2017).
  28




                                                Complaint - 9
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 10 of 11 Page ID #:10



   1          44.      Here, Defendant violated 15 U.S.C. § 1692c(c) by continuing to
   2
        communicate with Plaintiff with respect to the Debt, after having received a
   3

   4    written demand to cease communicating further with Plaintiff.
   5
              45.      Therefore, by failing to comply with the FDCPA, Defendant violated
   6

   7    Cal. Civ. Code § 1788.17.
   8
              WHEREFORE, Plaintiff prays for relief and judgment, as follows:
   9
                    a) Adjudging that Defendant violated Cal. Civ. Code § 1788.17;
   10

   11               b) Awarding Plaintiff statutory damages, pursuant to Cal. Civ. Code §
   12
                       1788.17, in the amount of $1,000.00;
   13

   14               c) Awarding Plaintiff statutory damages, pursuant to Cal. Civ. Code §
   15
                       1788.30(b), in the amount of $1,000.00;
   16

   17
                    d) Awarding Plaintiff actual damages, pursuant to Cal. Civ. Code §

   18                  1788.30(a);
   19
                    e) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in
   20

   21                  this action pursuant to Cal. Civ. Code § 1788.30(c);
   22
                    f) Awarding Plaintiff pre-judgment and post-judgment interest as
   23

   24                  permissible by law; and
   25
                    g) Awarding such other and further relief as the Court may deem proper.
   26
                                           TRIAL BY JURY
   27

   28         46.      Plaintiff is entitled to and hereby demands a trial by jury.



                                                 Complaint - 10
Case 5:20-cv-01896-DDP-SP Document 1 Filed 09/14/20 Page 11 of 11 Page ID #:11



   1    Dated: September 14, 2020
   2                                Respectfully submitted,
   3
                                    /s/ Russell S. Thompson, IV
   4                                Russell S. Thompson, IV (Cal. Bar No. 325944)
   5
                                    Thompson Consumer Law Group, PC
                                    5235 E. Southern Ave., D106-618
   6                                Mesa, AZ 85206
   7                                Telephone: (602) 388-8898
                                    Facsimile: (866) 317-2674
   8
                                    rthompson@ThompsonConsumerLaw.com
   9
                                    Attorneys for Plaintiff
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28




                                        Complaint - 11
